Citation Nr: 0002862	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $3,234.68.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), in Togus, 
Maine, which denied the benefit sought on appeal.  A notice 
of disagreement with that decision was received in February 
1998, a Statement of the Case was issued in March 1998, and 
the veteran's substantive appeal was received in March 1998.


FINDINGS OF FACT

1.  In a December 1992 VA letter, the veteran was notified 
that he was awarded disability pension benefits, effective 
from August 1992; attached to that notification letter was a 
Disability Pension Award Attachment, VA Form 21-8768, which 
sets forth factors affecting the right to payment, including 
the effect of incarceration on benefits.

2.  In January 1997, the RO first learned that the veteran 
was incarcerated; a notice received in May 1997 reveals that 
the veteran was incarcerated since February 1995 for a felony 
conviction, and his scheduled release date was February 12, 
1997.

3.  In a September 1997 VA letter, the veteran was notified 
that his monthly pension benefits were reduced effective 
March 1995, until February 1997, based on his period of 
incarceration following conviction of a felony.

4.  In October 1997, the veteran was notified by the Debt 
Management Center that he owed the VA $3,234.68.   

5.  In a December 1997 VA letter, the veteran was notified 
that his disability pension award was retroactively 
increased, effective February 1997, based on information that 
his Social Security Disability benefits had ceased; a portion 
of the retroactive award equal to the amount of the 
overpayment at issue was withheld.

6.  The veteran knew or reasonably should have known that he 
should not be receiving VA pension benefits while he was 
incarcerated; however, he continued to accept VA pension 
benefits during his period of incarceration.

7.  Failure to recover the debt in this appeal would result 
in unfair gain to the veteran.

8.  Collection of the indebtedness at issue in this case 
would not subject the veteran to undue economic hardship.


CONCLUSION OF LAW

Waiver of the recovery of the overpayment of disability 
pension benefits in the amount of $3,234.68 would be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability pension 
benefits, in the amount of $3,234.68.  Essentially, the 
overpayment resulted because the veteran continued to accept 
the full amount of his pension benefits during a period of 
incarceration following conviction of a felony.

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the Committee determined in a December 
1997 decision that the evidence in this case did not 
establish fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board is whether 
collection of the indebtedness at issue in this appeal, in 
the amount of $3,234.68, would violate the principles of 
equity and good conscience.  See 38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a). 

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  In this case, the record reveals that when 
the veteran was initially notified of his award of VA 
disability pension benefits, by VA letter dated in December 
1992, he was directed to read an enclosed VA Form 21-8768, 
which contained important information about the right to 
receive pension benefits.  VA Form 21-8768 is entitled 
"Disability Pension Award Attachment," and sets forth 
factors affecting the right to payment.  Included on that 
form is a section entitled "INCARCERATION - Effect on 
pension benefits," which indicates that the VA "will 
discontinue pension benefits payable to a person who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days as a result of a felony or misdemeanor 
conviction."  The Board also notes that the veteran was 
furnished another copy of VA Form 21-8768 in October 1993.

Despite the foregoing information, the veteran failed to 
notify the VA that he was incarcerated.  Rather, the veteran 
continued to accept VA pension benefits, even though he knew 
or reasonably should have known that he was not entitled to 
pension benefits while he was incarcerated.  The Board 
acknowledges the veteran's contentions that he kept asking 
the prison guards what to do and was told not to worry.  The 
Board also acknowledges the veteran's contentions that he 
thought the VA would find out, or that the Department of 
Corrections and/or his probation officer would contact the 
VA.  Nevertheless, the Board finds that the veteran was 
properly advised on the factors affecting the right to 
received payment of VA pension benefits, and he should have 
known that he was not entitled to the benefit payments he was 
receiving.  At the very least, the veteran should have 
contacted the VA directly with any concerns rather than 
relying on the prison guards.  The fact that the veteran had 
two prior overpayments also leads the Board to conclude that 
the veteran was not totally unfamiliar with the various VA 
reporting requirements regarding his pension.  For the 
foregoing reasons, the Board finds that the veteran was at 
fault in causing the debt in this case.  

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of disability pension benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA disability pension 
benefits.  The VA informed the veteran that VA benefits would 
be discontinued upon incarceration in excess of 60 days; 
however, the veteran continued to accept VA pension benefits 
during his incarceration.  In short, the Board finds that the 
VA was not at fault in causing this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of non-service connected pension 
benefits is to assist persons who are unable to secure and 
follow a substantially gainful occupation due to disability.  
In light of the purpose underlying pension benefits, the 
Board finds that repayment of the debt at issue in this case 
would not conflict with the objective underlying the 
benefits, as the veteran's basic necessities were provided 
for while he was incarcerated, which is the period during 
which the overpayment arose.  See 38 C.F.R. § 1.965(a)(4).  
Thus, repayment of the debt would not nullify the purpose for 
which the pension benefits were intended, since the veteran 
was not deprived of basic necessities such as food and 
shelter during his period of incarceration.  See 38 C.F.R. 
§ 1.965(a)(4).  Further, if the veteran fails to repay this 
debt, it will result in an unfair gain to him.  See 38 C.F.R. 
§ 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In December 1997, 
the veteran submitted a Financial Status Report that 
reflected monthly income of $199.00, and monthly expenses of 
$1,000.00.  The record indicates that the veteran had been 
receiving Social Security Disability benefits prior to 
incarceration, but that those benefits had ceased at some 
point after his incarceration period commenced.  

Reviewing the veteran's income more closely, the Board 
initially notes that the veteran was incarcerated from 
February 1995 to February 1997.  The record reflects that 
prior to incarceration, effective August 1992, the veteran's 
VA pension award was approximately $600.00 per month.  
Effective August 1993, the veteran's monthly VA pension 
benefits were reduced to approximately $200.00 per month, due 
to his receipt of Social Security Disability benefits.  After 
incarceration, upon learning that the veteran's Social 
Security benefits had been terminated, in December 1997 the 
VA retroactively increased the veteran's disability pension 
award to approximately $700.00 per month, effective from his 
release from incarceration in February 1997.  However, the RO 
withheld a portion of the retroactive award equal to the 
amount of the overpayment at issue in this appeal, and 
forwarded the veteran a check for $2,177.05.  

In summary of the foregoing, it appears that from February 
1997 through December 1997, the veteran received 
approximately $200.00 in VA pension benefits.  After that 
time, he received the retroactive pension benefits in the 
amount of $2,177.05, as well as the increased amount of 
pension benefits.

The Board finds that during the veteran's period of 
incarceration, he was not experiencing financial hardship as 
his basic necessities were provided.  Moreover, although the 
veteran may have experienced financial hardship after he was 
released from prison, the Board finds that the veteran's 
financial burden was lessened by the retroactive payment of 
increased pension benefits.  Furthermore, the Board finds 
that as the veteran is currently receiving approximately 
$700.00 per month, this is much closer to his reported 
monthly expenses of $1000.00.  More significantly, as the RO 
has already withheld the amount of the overpayment at issue 
in this appeal, there is essentially no remaining debt for 
the veteran to repay.  

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the fault of the veteran, 
in that he failed to report his incarceration to the VA, and 
continued to accept the full amount of his monthly VA pension 
benefits.  When all of the relevant elements as set forth 
above are considered, the Board is not persuaded that the 
Government should forego its right to collection of the 
indebtedness in the instant appeal, in the amount of 
$3,234.68.  Accordingly, the Board finds that waiver of 
recovery of the overpayment in the amount of $3,234.68 is not 
warranted, and it was proper for the RO to withhold that 
amount from the veteran's retroactive award.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

